Earl Warren: Number 313, Jesse Elliot Douglas, Petitioner, versus Alabama. Mr. Gish, you may continue your argument.
Paul T. Gish, Jr.: Thank you Mr. Chief Justice, and may it please the Court. First off Mr. Chief Justice, I wish to apologize to you and say that I did not understand your questions yesterday until the time had expired.
Earl Warren: Oh, perhaps going.
Paul T. Gish, Jr.: I agree that Olen Ray Loyd, the accomplice, refused to answer any questions except they have preliminary warrants. In that sense that was an objection to his testimony all the way through. However, it is a contention of the State of Alabama that that objection was a personal warrant and was not an objection by Douglas by the petitioner here. And I was talking about the objections made by Mr. Esco, the defense attorney. Now, Mr. Esco objected for the last time on page 121 of the record and he -- the first statement on that page by Mr. Esco was that he objected to the reading of the statement. Now, we submit that at that time, those statements had been read and jury had said that he was a hostile witness during those cross-examinations and --
Earl Warren: Yes. But what I was seeking of Mr. Gish was a -- was this. The question was, I will ask you if on January 20, 1962 and then Mr. Esco said, “If Your Honor please, I object to the reading of any document or purported confession and Mr. McCleod for the State said, "this is cross-examination." And the Court said, "Hostile witness". And Mr. Esco said, "We accept, if you please." Then they asked another question and Mr. Esco said, "I object to this being read in the presence of the jury." And Mr. McCleod for the State said, "You've already gotten objection in there." And Esco said again, "I object to this being read in evidence." The Court said, "Overruled." Now, isn't that above as far as they should go?
Paul T. Gish, Jr.: My own answer to that Mr. Chief Justice is that at that time, I submit that the trial judge cannot be charged with the deed of knowing what the Solicitor was going to do. The only thing that had been done at that time by the Solicitor was the beginning of the question. I will ask you if on January 20th and that just what they got. He had not even completed his first question. Now, the trial judge at that time we submit made cannot be charged with the duty of knowing what this procedure was going to be.
Potter Stewart: Yes, but after it was all over on page 129 of the record Mr. Gish, Mr. Esco said, this is after the whole purpose --
Paul T. Gish, Jr.: Yes, sir.
Potter Stewart: -- was completed. He said I first like to object to the reading of this purported confession on the grounds that it is hearsay evidence that it was made outside the hearing of this defendant. It was not subject to cross-examination and we move to exclude it from the evidence. And the Court says, "The Court will deny your notion -- I mean your motion." And Mr. Esco said, "We accept it if you please. And at this time Your Honor, we make a motion for a mistrial on the grounds that this jury has been so prejudiced from these proceedings and from the attempts and the prosecution to use illegal evidence that no fair and just verdict whatsoever could come from a jury that has been so pressured." Now if that doesn't make any clear to the Court that he has objected too and I don't know what would be.
Paul T. Gish, Jr.: Yes, sir. Mr. Justice Stewart, I do not want to evade your question at all but I wonder if I may answer it in this manner. We have in this case that only the question of whether Douglas' rights guaranteed by the Fourteenth Amendment had been violated. We could have -- the Court could have -- the Solicitor could have violated every right that Loyd had under any section of the Constitution. But if in doing that, he did not violate a constitutional right of Douglas, then this case, we submit should be affirmed. Now as I said, the primary argument of the State is that this could rest on an adequate state ground. It seems to me and we submit that the only prejudicial, allegedly prejudicial thing that was done insofar as Douglas was concerned, was that he was -- was as Loyd was asked by the Solicitor leaving question -- questions which if had been answered would have ejected hearsay evidence into this case and no doubt that Loyd would answer. Therefore, there is no evidence in this case. We have questions and the refusal to answer in this case, and not -- not evidence. Now --
Earl Warren: How about the confession itself Mr. Gish, that was read into evidence?
Paul T. Gish, Jr.: It was -- if we want to -- I mean, in that matter sir, it was read into evidence, you know, it was read in the courtroom in the form of questions. We don't know or I don't know but I have heard that if Loyd repudiate his confession at his trial the day before, he could at their will repudiate it again. He could have said, yes I've made that statement but it was a lie.
Earl Warren: But is it your position Mr. Gish that this was only read for the purpose of refreshing his memory?
Paul T. Gish, Jr.: Yes sir. It was -- with the qualification, I want to say this that I know from experience that many times, other men had been convicted of a crime in which another person is implicated that he had attitude or why should I serve a sentence here and let my buddy who are with me all has got free. In other words, he turns state evidence. Now, I submit the Solicitor undoubtedly had right to call Loyd to the stand and I also submit that the Solicitor would perfectly within his right to endeavor to get Loyd to bring some -- something they shouldn't or to testify in some matter connecting --
Earl Warren: Mr. Gish --
Paul T. Gish, Jr.: Yes sir.
Earl Warren: -- assuming -- assuming that is true, why did the State put on three witnesses to prove that this confession was a voluntary confession? If all of it -- that the only purpose of it was either to refresh his memory or to induce him to breakdown and make admissions.
Paul T. Gish, Jr.: Mr. Chief Justice, the only answer that I can give to that is that -- that the evidence into which you offer would put on without an objection at all on the part of Douglas. There was no objection. I realized refer it to law, I have to say -- say that I don't know the answer to your question. I don't know why Mr. McCleod did it. I think though that insofar as looking at the effect of it that as I said this evidence was put on without any objection from Mr. Esco.
Earl Warren: But he had objected to the entire line of testimony, I believe.
Paul T. Gish, Jr.: He had objected and moved to exclude the evidence. And he also made a move for from Esco that in motion to exclude the evidence. I can only come in then by asking a question, what evidence? There's none of the questions had been answered. There was no testimony at all from Loyd except in name and they had a difficult time in getting him to state his name.
Earl Warren: But what if the -- wouldn't the objection that he made -- as read by Mr. Justice Stewart carrying objection to this entire line of testimony and the judge having overruled it, wouldn't he be entitled to believe that he had made his objection adequately?
Paul T. Gish, Jr.: If we admit that Mr. Chief Justice and in a sense, we have to admit that except as I said, none of the questions were ever answered. There was nothing in evidence where we had the questions before the jury and it was virtually read in evidence. And after every paragraph he says, "Did you said that?" Well, that is a leading question if there ever was one. But it was -- he would have the witness had been declared so by the Court giving the Solicitor a right to ask leading questions.
Earl Warren: Yes. But at the very -- at the very outset as you pointed out yesterday on page 118, assume as this witness was sworn and Mr. Esco said that this time I like to -- "I'd like to object to this witness appearing on the stand and state to the record that I represent this witness who is a defendant, who yesterday evening was convicted of assault with intent to murder in this Court, who has filed a formal appeal with this Court and the appeal bond has been filed and approved." Now, it doesn't -- wouldn't that carry with it the objection to the entire line of testimony when it was overruled by the Court?
Paul T. Gish, Jr.: Mr. Chief Justice, I -- I think they would if it's my contingent, our own contingent, that the only thing we have here is an intent to inject hearsay evidence into this case against Douglas that there was -- there was an unsuccessful attempt to inject the evidence. Being unsuccessful, the question I submit to this Court is whether that unsuccessful attempt violates any constitutional right deemed by Fourteenth Amendment. We don't have the question here violating Loyd's right. Loyd is not involved in this case and I will to submit that in brief I fell into the trap sent for me by the petitioner's brief. I talked a lot about the self-incrimination angle and I said the way that I briefed the case that that's not the point involved here. There's no self-incrimination here as far as Douglas is concerned. Douglas never even took the stand and self-incrimination is a personal claim. Now, --
Arthur J. Goldberg: Mr. Gish.
Paul T. Gish, Jr.: Yes.
Arthur J. Goldberg: Looking at the testimony of Major Jones and Lieutenant Holmes, the officers did testify, you said that, that he testified without objection.
Paul T. Gish, Jr.: Yes.
Arthur J. Goldberg: I find in the record that Mr. Esco did object on the hearsay ground but he did object -- for example, after Major Jones testified, Mr. Esco said, "Let the record show if you will that the Solicitor questioned as the states exhibit number one." That's the confession.
Paul T. Gish, Jr.: Yes.
Arthur J. Goldberg: And we move to exclude on the ground that the document is based purely on hearsay. The court motion is denied and then the same thing happened when Lieutenant Holmes testified. So that really what Mr. Esco is doing, wasn't he, he was objecting to this line of question?
Paul T. Gish, Jr.: Well, maybe Mr. Justice Goldberg but as I read the record, he's objecting then to any introductions of the document into evidence. And of course, the document was never -- are offered into evidence. So it's the States' contingent that any ruling and that objection had no bearing here because the objection was not asked.
Arthur J. Goldberg: But in addition to that, I think Mr. Esco made it very clear right on the previous page 132. "We would like to make a motion for a new trial on the ground that the proceedings had been very irregular here today and we feel that it has been prejudicial to this defendant." And I take it in what he was really saying, you're quite right that ordinarily the admission of hearsay would not amount to a constitutional right --
Paul T. Gish, Jr.: Right.
Arthur J. Goldberg: -- and ordinarily, the privilege against self-incrimination of course is personal, and you say that the witness here was -- he never -- the defendant never is required to testify. Wasn't the basis of Mr. Esco's objection that the whole procedure by which this accomplice was put on the stand, knowing that he would invoke his privilege and the whole reference to the confession which did mention the defendant, and which your court -- your appellate court said was an inadmissible confession as I read the opinion?
Paul T. Gish, Jr.: Yes sir.
Arthur J. Goldberg: That the whole procedure was so prejudicial as to constitute the denial of due process, isn't that to what Mr. Esco is trying to say throughout?
Paul T. Gish, Jr.: Well, Mr. Justice Goldberg that may be so. It may be that his attempt to do that. Now, our contingent is this, even if he made such an attempt that actually what do we have in this record then violate any constitutional right on the petition. That's the only answer I can give to you now --
Earl Warren: You may finish your statement. Finish your statement Mr. Gish that --
Paul T. Gish, Jr.: Well, I wanted to go -- I wanted to go just a moment into one last point.
Earl Warren: You may.
Paul T. Gish, Jr.: On page 100 -- no, 245 of the record.
Earl Warren: 245?
Paul T. Gish, Jr.: Yes sir. The Court there, the appellate court is talking about the sufficiency of the evidence to sustain the verdict in this case. And no, I don't want to get outside of the issues but the thing that I wish to say here is that even if a confession, I do -- I am not admitting that any error will make it. But even if that one error, the State wishes to submit that there was ample evidence as shown and is attached, there were ample evidence to sustain the verdict of the jury without this evidence at all in the record. And then I did want to point that out and I thank you sir.
Earl Warren: Mr. Cleveland, you may conclude your argument.
Charles Cleveland: Yes, sir. Mr. Chief Justice, if it please the Court. We do not contend as Mr. Gish said yesterday that, "A state can never call an accomplice to the stand." But we do contend that in a situation like this where when he is called, an objection is made and the Court is notified that he intends to invoke his constitutional rights against incrimination that there is a constitutional duty on the Court there to inquire as to whether he's going to testify or not outside the presence of the jury. And by analogy to the Kissick case that this can be done under the law of the State of Alabama and should have been done in this case.
Speaker: The judge ruled (Inaudible).
Charles Cleveland: The judge ruled to that effect but the witness never testified in this entire proceeding could have very well been handled outside the presence of the jury and the objection of the defense attorney was directed to this being done in the presence of the jury. So that -- had the -- our concern is the implications that withdrawn from the jury, from these proceedings, had the jury been excused and in these things -- things occurred then, Douglas would not have been prejudiced to the extent that he was by the implications that the jury drew from these acts before them.
Arthur J. Goldberg: You said that (Inaudible). In other words, (Inaudible)
Charles Cleveland: Yes, sir.
Arthur J. Goldberg: Even though (Inaudible) convicted by the jury and the judge (Inaudible) to the jury.
Charles Cleveland: That's correct. And it wasn't -- is not this judge's ruling in that specific case. That applies to Loyd as Mr. Gish has said. It's the reaction that that the jury received from these entire proceedings. And I would like to read just the specific objection. I will say that I believe that throughout this proceeding, Mr. Douglas -- Mr. Esco made as main objections as he felt he could possibly make without affirming the dignity of the Court. It's replete with objections in each one bringing in the same thing in a different forum but the Solicitor started this question. "I will ask you if on the night of January 20, 1962, in Selma, Alabama in the Dallas County jail, if you didn't make the following statement. Reading, "I, Olen Ray Loyd make the --." At that point Mr. Esco interrupting, "I, object to this being read in the presence of the jury" and we submit that that is as sufficient and as adequate objection as a defense counsel can -- could be called on to make.
Speaker: What page is that?
Charles Cleveland: It's on page 121, right in the middle of the page. Now, the contention of the State, that -- thereafter, when the prosecutor was reading these questions that because he didn't get answers, the matter wasn't in evidence. We contend that it is obvious from reading this that this was a device that the form of the question was a device to impart the contents of this confession to the jury. And in this confession, Loyd clearly implicates the defendant. He says in effect, "I was alone. I was driving but Mr. Douglas did the actual shooting." So that that this device of reading this confession that took some seven pages in the transcript was ten pages long in its entirety. The Solicitor read the entire thing through in front of the jury and we submit that that was merely a device to get this information, the contents of this before the jury. According to the Kissick case that the prosecutor could have just handed it to Mr. Esco and asked him to read it. If only wanted to do was to refresh his memory. Of course in this particular case, Mr. Loyd was semi-illiterate and probably couldn't have read it intelligently. So, the Kissick case gave an alternative. They said you can excuse the jury and then read aloud to him. So, either of these alternatives were available to the Solicitor. Had all he wanted to do was to refresh this man's recollection? But it is clear from what he actually did do, that his intention and his purpose, was to provide a method or device so that the contents of this confession would get before the jury. He didn't offer it in evidence, but the fact that he didn't offer it in evidence doesn't alleviate the action that he has done in making the contents available so that the jury heard it. And we submit that it -- it's not actually the form of the question that is important but actually the content of this question. I thank you.